Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021, has been entered.


2.	The amendment filed August 17, 2021, is acknowledged and has been entered.  

3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for entry of this examiner's amendment was given by Applicant's Representative, Brian Helwig on January 14, 2022.

4.	The application has been amended as follows: 
	In the claims:

Claim 140 has been replaced with the following claim:


140. The chimeric polypeptide assembly of claim 139, wherein the XTEN comprises an amino acid sequence selected from the amino acid sequences of SEQ ID NOs. 374-417.




In Claim 141: The phrase “GD3;" has been replaced by "GD3,”.

In Claim 141: The phrase “(s TN)" has been replaced by "(sTN)”.

In Claim 141: The phrase “(IGF-IR )” has been replaced by "(IGF-IR)”.

Claim 145 has been replaced with the following claim:

145. The chimeric polypeptide assembly of claim 144, wherein the VH and VL regions derived from a monoclonal antibody capable of binding human CD3 have VL and VH sequences selected from the amino acid sequences of SEQ ID NOs. 32-41.  


Claim 147 has been replaced with the following claim:

147. (Previously Presented) The chimeric polypeptide assembly of claim 146, wherein the first binding domain VH and VL regions have VL and VH sequences selected from the amino acid sequences of SEQ ID NOs. 141-236.


In Claim 149: The phrase “A disintegrin and metalloproteinases (ADAM) 8" has been replaced by "A disintegrin and metalloproteinase 8 (ADAM8)”.

In Claim 149: The phrase “ADAM with thrombospondin motifs (ADAMTS) 1" has been replaced by "ADAM with thrombospondin motif 1 (ADAMTS1)”.

In Claim 149: The phrase “Matrix Metalloproteinase (MMP)-1 (Collagenase)" has been replaced by "Matrix Metalloproteinase 1 (MMP-1, Collagenase)”.

In Claim 149: The phrase “(kallikrein-related peptidase (KLK family) 4” has been replaced by "KLK4”.

In Claim 156: The phrase “wherein the XTEN comprises an amino acid sequence having at least 90% sequence identity to a sequence set forth in amino acid sequences of SEQ ID NOs. 374-417" has been replaced by "wherein the XTEN comprises an amino acid sequence selected from amino acid sequences of SEQ ID NOs. 374-417”.
. 


Examiner's Statement of Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: 
The outstanding 103 rejections have been obviated in view of the unexpected results presented in the declaration by Volker Schellenberger filed on August 17, 2021 (see entire declaration, in particular points 27 and 28, which set forth that an XTENylated EpCAM x CD3 bispecific molecule displays unexpected synergistic cytotoxicity and that such cytotoxicity is thought to be commensurate with the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Claims 139-166 have been allowed.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935	
			
/Brad Duffy/
Primary Examiner, Art Unit 1643
January 14, 2022